La Juez Asociada Señora Rodríguez Rodríguez
emitió la opi-nión del Tribunal.
En esta ocasión nos corresponde determinar si procede la aplicación retroactiva de las Guías Mandatorias para Com-putar las Pensiones Alimentarias en Puerto Rico de 2014, Reglamento Núm. 8529 de 30 de octubre de 2014. *919Así, el presente caso nos requiere aclarar el concepto caso pendiente en el contexto particular de una obligación de brindar alimentos a los hijos menores de edad.
I
La Sra. Vivian Alina Díaz Ramos (peticionaria) y el Sr. Celestino José Matta Irizarry (recurrido) procrearon 3 hi-jos durante su matrimonio. Posteriormente, durante el trá-mite de divorcio, se concedió a la señora Díaz Ramos la custodia de los menores de edad y se fijó una pensión ali-menticia de $1,137.50 quincenales al amparo de las Guías para Determinar y Modificar las Pensiones Alimentarias en Puerto Rico de 2006, Reglamento Núm. 7135 de 24 de abril de 2006 (Guías de 2006).
Pasados más de 3 años, el 9 de julio de 2012 la señora Díaz Ramos presentó una solicitud de revisión de la pen-sión alimenticia. Con el fin de fijar la nueva pensión, la Examinadora de Pensiones Alimentarias (EPA) celebró 14 vistas en las cuales recibió prueba sobre el ingreso de am-bos padres, los nuevos gastos universitarios de 2 de los hijos y la disminución de las relaciones paternofiliales. Así pues, ante los cambios en las necesidades de los menores, la EPA fraccionó la revisión en 8 periodos.(1)
Finalmente, la EPA rindió un Informe el 18 de abril de 2016 en el cual recomendó computar la pensión según lo dispuesto en la guía vigente para cada periodo. Es decir, la pensión para los primeros 5 periodos —comprendidos desde el 9 de junio de 2012 al 31 de noviembre de 2014— se computaron a tenor de lo dispuesto en las Guías de 2006, y los restantes 3 periodos —comprendidos desde el 1 de di*920ciembre de 2014 en adelante— se calcularon en virtud de las Guías Mandatorias para Computar las Pensiones Ali-mentarias en Puerto Rico de 2014, Reglamento Núm. 8529 de 30 de octubre de 2014 (Guías de 2014).(2) El 19 de abril de 2016, el Tribunal de Primera Instancia emitió una Resolución en la cual acogió las precitadas recomendaciones de la EPA.
Así las cosas, el 29 de abril de 2016, la señora Díaz Ramos presentó ante el foro primario 2 mociones. En la moción intitulada Cómputo de retroactivo de pensión ali-mentaria y solicitud de resolución ordenando pago indicó que, conforme al desglose de la pensión alimenticia que debió pagar el señor Matta Irizarry desde el 2012 a mayo de 2015, éste adeudaba $30,836.41. Por otra parte, la se-gunda moción urgió el cobro de honorarios de abogados.
Ante esto, el 3 de mayo de 2016 el señor Matta Irizarry presentó una Moción solicitando reconsideración, en la cual indicó que las Guías de 2014 debieron retrotraerse a todos los periodos en revisión, toda vez que las nuevas guías aplican a los casos pendientes. En vista de ello, alegó que su caso aún estaba en etapa de descubrimiento de prueba ante la EPA cuando advino la fecha de efectividad de las Guías de 2014. Consecuentemente, solicitó al foro *921primario que recalculara la pensión correspondiente de los periodos comprendidos desde el 9 de julio de 2012 al 30 de noviembre de 2014 al amparo de las Guías de 2014. No obstante, el foro primario denegó tal solicitud mediante una Resolución notificada el 8 de junio de 2016.
Por estar en desacuerdo, el 1 de julio de 2016 el señor Matta Irizarry presentó un recurso de apelación ante el Tribunal de Apelaciones. El 4 de octubre de 2016, el foro apelativo intermedio notificó la Sentencia en la cual con-cluyó que las Guías de 2006 fueron derogadas, pues así lo dispuso expresamente el Artículo 5 de las Guías de 2014. (3) Además, puntualizó que el Artículo 29 de las Guías de 2014 establece que estas aplicarán a todo caso pendiente. De esta forma, revocó el dictamen recurrido y devolvió el caso al Tribunal de Primera Instancia para que realizara un nuevo cómputo de la pensión alimenticia retrotrayendo las Guías de 2014 a todos los periodos en controversia.
Ante este mandato del Tribunal de Apelaciones, la peticionaria presentó una Moción de reconsideración el 17 de octubre de 2016, mas ésta fue denegada el 4 de noviembre de 2016. Asimismo, el 4 de noviembre de 2016, la peticionaria recibió la notificación de una Resolución y Orden emitida por el Tribunal de Primera Instancia en la que se computó la pensión alimenticia para todos los periodos adeudados al amparo de las Guías de 2014.
Por estar inconforme, la señora Díaz Ramos compareció ante este Tribunal mediante una Moción en auxilio de ju-risdicción y un recurso de certiorari. La peticionaria soli-citó la paralización de los procedimientos relacionados con *922la aplicación retroactiva de las Guías de 2014. Arguyo que la referida Resolución y Orden fue emitida prematura-mente, pues no habían transcurrido los 10 días laborables luego de haber advenido final y firme la decisión del Tribunal de Apelaciones.(4)
Por su parte, en el recurso certiorari señaló que la apli-cación retroactiva de las Guías de 2014 a todos los periodos en controversia supuso una reducción de aproximadamente $36,500, entiéndase, un 38% de la pensión alimenticia de los 3 menores de edad.(5) Por esto, la peticionaria planteó que erró el Tribunal de Apelaciones al revocar la Sentencia dictada por el Tribunal de Primera Instancia y haber ordenado un nuevo cómputo aplicando retroactivamente las Guías de 2014 a todos los periodos adeudados. Además, argüyó que la determinación del foro apelativo intermedio contravino el principio de la irretroactividad de las leyes y lo resuelto en Torres Rodríguez v. Carrasquillo Nieves, 177 DPR 728 (2009).
*923Examinado los recursos, el 15 de diciembre de 2016 de-claramos “con lugar” la Moción en auxilio de jurisdicción y concedimos a las partes un término de 20 días para que mostraran causa por la cual debíamos expedir el presente recurso de certiorari. Contando con el beneficio de la com-parecencia de ambas partes, procedemos a resolver.
rH i—I
En nuestro ordenamiento jurídico, todo padre y madre tiene “el deber de [alimentar a sus hijos no emancipados], tenerlos en su compañía, educarlos e ins-truirlos con arreglo a su fortuna, y representarlos en el ejercicio de todas las acciones que puedan redundar en su provecho”. Art. 153 del Código Civil, 31 LPRA sec. 601. Es de tal envergadura esta obligación que hemos reconocido que la reclamación de alimentos es constitutiva del dere-cho a la vida protegido por la Constitución de Puerto Rico. Véanse: Torres Rodríguez v. Carrasquillo Nieves, supra; Argüello v. Argüello, 155 DPR 62 (2001). Ello, pues este derecho está
[...] destinado a proteger la supervivencia de la persona, su desarrollo biológico y su formación, a fin de que ésta pueda insertarse activamente en la sociedad y paralelamente gene-rarse la oportunidad de concretar su proyecto de vida que com-prende la realización de la persona en el ámbito material y espiritual. C.G. González Fuentes, Alimentos: el derecho de alimentos desde la perspectiva de los derechos fundamentales Perú, Proyecto de Mejoramiento de los Servicios de Justicia, 2007, pág. 15.
En calidad de servir como garante de este derecho, el legislador creó la Agencia para el Sustento de Menores (ASUME) cuya política pública es procurar que los padres legales cumplan con su deber de mantener a sus hijos me-nores de edad. Véase Art. 3 de la Ley Orgánica de la Administración para el Sustento de Menores, Ley Núm. 5 de 30 de diciembre de 1986, según enmendada, 8 LPRA see. *924502 (Ley Orgánica de la ASUME). Para lograr la consecu-ción de tal objetivo, la Asamblea Legislativa delegó al ad-ministrador de la ASUME la facultad de adoptar regla-mentos dirigidos a instrumentar el cómputo de las pensiones alimenticias. Véase 8 LPRA sec. 518. En virtud de esta facultad, el 29 de octubre de 2014 la ASUME promulgó las nuevas Guías de 2014, cuyo propósito es “establecer las guías mandatorias para determinar las pensio-nes alimentarias de los y las alimentistas menores de edad en Puerto Rico, basadas en criterios numéricos y descripti-vos, los cuales faciliten el cómputo de la cuantía de la obli-gación alimentaria”. Artículo 3 de las Guías de 2014, supra, pág. 1.
Sin embargo, la puesta en vigor de las Guías de 2014 ha producido dictámenes dispares. Para comprender este conflicto interpretativo es necesario examinar el Artículo 29 de estas guías, el cual dispone lo siguiente:
Este Reglamento entrará en vigor a los treinta (30) días de su presentación ante el Departamento de Estado, según estable-cido en la Ley de Procedimiento Administrativo Uniforme. El mismo aplicará a todos los casos que estén pendientes y a los que se presenten con posterioridad a la fecha de su vigencia. Artículo 29 de las Guías de 2014, supra, pág. 33.
Sobre este particular, diversos foros inferiores han op-tado por una aplicación prospectiva de las Guías de 2014, pues el texto del precitado artículo indica que éstas “entrará[n] en vigor a los 30 días de su presentación ante el Departamento de Estado”. Por otra parte, en un sinnú-mero de dictámenes, el Tribunal de Apelaciones —inclu-yendo el panel adjudicador de la Sentencia aquí recurrida— concluyó que las Guías de 2014 son de aplicación retroactiva en consideración a que la segunda oración del Artículo 29 dispone que éstas “aplicará [n] a todos los casos que estén pendientes [...] ”.(6)
*925Asimismo, alertamos que el concepto caso pendiente ha sido interpretado de forma conflictiva. En ciertas instan-cias se define como aquel en que no ha advenido final y firme una sentencia o resolución. Por lo tanto, un caso aún en etapa apelativa se consideraría como pendiente.(7) Sin embargo, otros adjudicadores han definido caso pendiente como aquel que ha quedado sometido para la dilucidación ante el tribunal, entiéndase, luego de haber concluido el desfile de la prueba.(8)
Ahora bien, este Tribunal se enfrentó a este conflicto interpretativo anteriormente. Destacamos, pues, que en Torres Rodríguez examinamos de forma particular el asunto de la retroactividad de las Guías de 2006. Mediante estas guías se introdujo, por primera vez, la cláusula de ajuste de la pensión por ampliación de las relaciones filiales. Ante esto, el padre no custodio alegó que el ajuste a la pensión alimenticia básica —computada en virtud de las Guías de 2006— debía retrotraerse al 2003, año en el cual el tribunal amplió sus relaciones paterno-filiales.(9) El con-flicto interpretativo sobre la aplicación retroactiva de las Guías de 2006 se circunscribió al lenguaje del Artículo 12, disposición legal idéntica a la que hoy procedemos a dirimir.(10)
*926Con tal de disponer de aquella controversia, este Tribunal optó por emplear un examen para determinar la retroactividad de las Guías de 2006. Este requiere evaluar: “ ‘en primer lugar, si el reglamento tiene efecto retroactivo; en segundo lugar, si la agencia que lo adopta tiene la fa-cultad delegada de otorgarle efecto retroactivo a ese regla-mento y en tercer lugar, si el efecto retroactivo del regla-mento es válido’ Torres Rodríguez, supra, pág. 758.
Tras la aplicación de este análisis concluimos que el “Art. 12 del Reglamento Núm. 7135, supra, estableció] de forma palmaria que su aplicación debe ser prospectiva, al exponer que su entrada en vigor será a los treinta días de su presentación en el Departamento de Estado sin especificar si tendr[ía] efecto retroactivo”. Torres Rodríguez, supra, pág. 761. Además, al analizar los poderes delegados a la ASUME, concluimos que no surgía de la Ley Orgánica de la referida agencia la intención expresa ni tácita para que ésta creara reglamentos de aplicación retroactiva. Por el contrario, enfatizamos que
[l]a intención legislativa no fue permitir que la ASUME pu-diera promulgar reglamentos de aplicación retroactiva que pu-dieran menguar de alguna forma las pensiones alimenticias. Esto es así, porque lo más importante para el legislador es el bienestar del menor, el cual se podría afectar ante la disminu-ción de la pensión alimenticia, aunque se trate de un ajuste. En ese sentido, no podemos ni debemos refrendar la aplicación retroactiva de un reglamento que a todas luces no puede com-portar tal pretensión. Id., pág. 763.
Sin embargo, en aquel entonces este Tribunal nada dis-puso acerca del concepto caso pendiente en el contexto de una obligación de suplir alimentos a los menores de edad.
A pesar de nuestro dictamen en Torres Rodríguez, en el presente caso, el Tribunal de Apelaciones —al igual que el recurrido— puntualizan que las Guías de 2014 pueden ser *927aplicadas retroactivamente. Además, el foro apelativo in-termedio subraya que la controversia ante nuestra consi-deración se distingue de lo resuelto en Torres Rodríguez, pues se circunscribió únicamente a si la cláusula de ajuste a la pensión alimenticia por las relaciones paternofiliales, introducidas por primera vez mediante las Guías de 2006, era de aplicación retroactiva.
Por el contrario, la peticionaria reafirma que la retroac-tividad es la excepción en nuestro ordenamiento jurídico y que en Torres Rodríguez se resolvió exactamente la pre-sente controversia. Ello pues, el texto del Artículo 12 de las Guías de 2006 y el Artículo 29 de las Guías de 2014 son un calco exacto. Asimismo, el análisis empleado por este Tribunal para concluir que la ASUME carecía de facultad para promulgar reglamentos con efecto retroactivo fue ex-tensivo a todo el cuerpo reglamentario y no meramente a la cláusula de ajuste a la pensión alimentaria por las relacio-nes paternofiliales como argüyó el recurrido.
I—i HH í—I
A
Como es sabido, la obligación de suplir alimentos está revestida por un alto interés público, pues el Estado pro-cura que mediante esta prestación económica los menores de edad logren la aptitud de valerse por sí mismos. Hoy, esta obligación abarca la satisfacción tanto de las necesi-dades vitales como del abrigo, la habitación, la salud, la educación, entre otros. Ante la confluencia de estos elemen-tos que propenden al desarrollo óptimo del ser humano, surge el desdoblamiento de la obligación de brindar ali-mentos, entiéndase, la distinción entre la obligación jurí-dica básica y las obligaciones de cumplimiento periódico. A. Padial Albás, La obligación de alimentos entre parientes, Barcelona, Ed. Bosch, 1997, págs. 181-182.
*928En materia de los alimentos entre parientes, la obliga-ción jurídica básica surge de la relación habida “entre ali-mentante y alimentista, de naturaleza estrictamente personal [...] ”. Padial Albás, op. cit., pág. 183. Ahora bien, el cumplimiento con esta obligación jurídica básica genera, a su vez, obligaciones periódicas cuyo contenido se adscribe a “lo indispensable para el sustento” del alimentista. Id.
Es por ello que diversos estudiosos de la materia coinci-den en que la obligación de brindar alimentos es persona-lísima, imprescriptible, de carácter recíproco, relativa, variable y no es susceptible de ser satisfecha mediante la figura de la solidaridad. Véase M. Medina de Lemus, Derecho Civil: derecho de familia, Madrid, Dilex, 2005, T. IV, pág. 33; González Fuentes, op. cit., pág. 14.
De las precitadas características, la relatividad y varia-bilidad manifiestan la susceptibilidad de cambio en el con-tenido de la obligación por el mero paso del tiempo, lo cual hace de este un deber sui géneris. Veamos.
Por relatividad debemos entender que la configuración de la prestación requiere evaluar tanto las necesidades del alimentista como las posibilidades económicas del obligado. Véase Medina de Lemus, op. cit., pág. 33. Es decir, la obligación se circunscribe a un balance entre las ne-cesidades del menor de edad y el principio de proporciona-lidad que considera el patrimonio de ambos padres del alimentista. Por su parte, la variabilidad se refiere a que es un derecho condicional y variable, lo que provoca que en determinados supuestos se aumente o se reduzca la cuan-tía de esta obligación. Id.
Ante la naturaleza cambiante del contenido de la obligación de suplir alimentos, surge el esquema de revi-siones periódicas. En virtud de la Ley Orgánica de la ASUME, las pensiones se revisan o se modifican cada 3 años. Véase 8 LPRA sec. 518. Además, cabe señalar que las Hojas de Trabajo para Computar Pensiones Alimentarias se completan por intervalos de tiempo de un año o de cierto *929espacio de tiempo en el cual surgió un cambio sustancial en las necesidades del menor o en la proporcionalidad por la que responde cada padre alimentante.(11) Mediante la revi-sión de las pensiones por intervalos de tiempo se facilita su cómputo. De esta forma, el procedimiento aritmético em-pleado para este cálculo puede abonar a la fijación de pen-siones más armónicas, pues este diseño de revisiones faci-lita la adecuación entre la obligación y la realidad que le circunda.
B
En vista de que la presente controversia versa so-bre un asunto de temporalidad, procedemos a examinar las disposiciones del Derecho transitorio aplicables. En primer lugar, es necesario enfatizar que en nuestro ordenamiento jurídico es norma general que “[l]as leyes no tendrán efecto retroactivo, si no dispusieren expresamente lo contrario”. Art. 3 del Código Civil, 31 LPRA sec. 3. Esta norma res-ponde a que “[e]l principio de irretroactividad es expresión o efecto del valor de seguridad jurídica [...] A través del referido principio [...] se trata de mantener un estado de certeza e inamovilidad de las situaciones a fin de que los sujetos actúen amparados por una determinada legislación [...] ”. B. Verdera Izquierdo, La irretroactividad: problemá-tica general, Madrid, Ed. Dykinson, 2006, págs. 31-32. Consecuentemente, la retroactividad de las leyes es una excepción en nuestro ordenamiento, por lo que la intención del legislador sobre tal efecto debe relucir del propio cuerpo normativo ya sea de forma tácita o expresa. Véanse: Torres Rodríguez v. Carrasquillo Nieves, supra; Asoc. Maestros v. *930Depto. Educación, 171 DPR 640 (2007); Consejo Titulares v. Williams Hospitality, 168 DPR 101 (2006).
Por otra parte, cabe puntualizar que el principio de la irretroactividad de las leyes se extiende a la aplica-ción de los reglamentos administrativos, pues “ ‘[l]a pala-bra ‘Leyes’ utilizada por el artículo 3 [del Código Civil] ha de entenderse en sentido amplio, por lo que el principio de irretroactividad deberá aplicarse a las demás normas jurí-dicas; por ejemplo, a las disposiciones administrativas’ Torres Rodríguez, supra, pág. 758. Véase, además, F. Bonet Ramón, Compendio de derecho civil, Madrid, Ed. Rev. Der. Privado, 1959, T. I, pág. 203.
A pesar de que el principio de la irretroactividad apa-renta solucionar las problemáticas surgidas de la sucesión de las leyes en el tiempo, la realidad es que no existe una fórmula universal para ello. Verdera Izquierdo, op. cit., pág. 131. Esto es así, puesto que “en la aplicación de una regla aparentemente tan sencilla, se encuentra una de las más graves dificultades que ofrece la ciencia del Derecho: la de determinar con precisión qué es lo que debe conside-rarse como pasado respecto a la nueva ley”. P. Fiore, De la irretroactividad e interpretación de las leyes: estudio crítico y de legislación comparada, 4ta ed., Madrid, Ed. Reus, 2009, pág. 30.
Para la debida adjudicación de la presente controversia, es meritorio examinar los diversos supuestos de retroactividad. El derecho transitorio ha elaborado diver-sas clasificaciones, entre las cuales se encuentra la catego-ría según el grado de retroactividad. Esta categorización se basa en el efecto de retroactividad, entiéndase, si es de grado máximo, medio o mínimo. Verdera Izquierdo, op. cit., págs. 85-86.
La retroactividad de grado máximo es aquella en la que “[l]a ley nueva se aplica incluso a las consecuen-cias de actos y relaciones jurídicas realizados bajo la vigencia de la anterior”. Verdera Izquierdo, op. cit., págs. 86-87. *931Por su parte, la retroactividad en grado medio surge cuando
[l]a ley retroactiva se aplica a efectos que ya existían o habían nacido durante la vigencia de la ley derogada, pero que han de ejecutarse después de la entrada en vigor de la nueva norma. Consecuentemente, la nueva ley es aplicada a efectos aún no consumados de situaciones que nacieron al amparo de la norma antigua. íd., pág. 90.
Finalmente, la retroactividad de grado mínimo surge cuando “ ‘[l]a nueva ley se aplica a los efectos de una rela-ción jurídica regulada según la vigencia de la legislación anterior, pero sólo a los que nazcan después de estar vi-gente la nueva ley, sustituyendo desde entonces la nueva regulación a la antigua’ ”. Verdera Izquierdo, op. cit., pág. 91.
I—I <J
Como bien anticipamos, la señora Díaz Ramos solicitó, el 9 de julio de 2013, la revisión de la pensión alimenticia de los 3 menores de edad procreados con el señor Matta Irizarry. Sin embargo, la revisión de la pensión estuvo ante la consideración de la EPA y el Tribunal de Primera Ins-tancia durante más de 3 años, periodo en el cual hubo un cambio en las guías para fijar las pensiones. La ASUME promulgó las Guías de 2014 el 30 de octubre de 2014, cuya fecha de efectividad sería, específicamente, el 29 de no-viembre de 2014. A esos efectos, la EPA recomendó en su Informe de 18 de abril de 2016 que se fijara la pensión utilizando las guías que estuviesen vigentes para cada periodo. Por lo tanto, los primeros 5 periodos en revisión se computaron al amparo de las Guías de 2006 y los restantes periodos según lo establecido en las Guías de 2014. Finalmente, el 19 de abril de 2016, el Tribunal de Primera Instancia emitió una Resolución en la cual acogió las recomendaciones de la EPA.
*932Por hallarse inconforme, el señor Matta Irizarry recu-rrió al Tribunal de Apelaciones, foro que determinó que las Guías de 2014 aplican retroactivamente a todos los perio-dos en controversia. Ante este dictamen —lo cual supuso una reducción del 38% de la pensión de los menores—, la señora Díaz Ramos acudió ante este Tribunal.
Ahora bien, para disponer correctamente de la presente controversia, es necesario aplicar a los hechos antes esbo-zados el análisis de la irretroactividad de los reglamentos administrativos acogido en Torres Rodríguez.
El primer criterio a evaluar es si el reglamento en cues-tión tiene efecto retroactivo. De la lectura del Artículo 29 de las Guías de 2014 surge claramente que estas entrarán “en vigor a los treinta (30) días de su presentación ante el Departamento de Estado [...] ”.(12) Art. 29 de las Guías de 2014, supra, pág. 33. Sin embargo, el mencionado artículo también dispone que “aplicará a todos los casos que estén pendientes y a los que se presenten con posterioridad a la fecha de su vigencia”. íd. Según reseñamos, el concepto caso pendiente ha sido una de las principales fuentes de la disparidad adjudicativa en los foros inferiores ya que para algunos éste revela la intención tácita del legislador para impartir efecto retroactivo al reglamento. Para disipar cualquier duda sobre este particular, procedemos a anali-zar el concepto caso pendiente en el contexto de una obh-gación de suplir alimentos.
Como bien detallamos, la obligación de dar alimentos es particular, sensitiva al devenir del tiempo, por lo que la Ley Orgánica de la ASUME diseñó un mecanismo para el cómputo de las pensiones basado en un análisis de periodicidad. De esta forma se pretende fijar pensiones que, con mayor certeza, reflejen o se ajusten a los cambios en las necesidades del menor o en la capacidad económica de los alimentantes.
*933Asimismo, cabe recordar que la acción mediante la cual se inicia una revisión de pensiones alimenticias surge de la obligación jurídica básica. No obstante, lo que se modifica en este proceso es el contenido de las obligaciones periódi-cas de brindar alimentos.
Es por ello que, al considerar el desdoblamiento jurídico de la obligación de brindar alimentos, es forzoso concluir que la multiplicidad de las obligaciones que frac-cionan el tiempo permite el cálculo de las pensiones según la normativa vigente para cada periodo. Por consiguiente, en este contexto particular, caso pendiente no implica retroactividad.
En segundo lugar, debemos analizar el criterio de si a la agencia administrativa le fue delegada la facul-tad para aprobar un reglamento con efecto retroactivo. En Torres Rodríguez concluimos que del Artículo 19 de la Ley-Orgánica de la ASUME no surge que la Asamblea Legisla-tiva le haya delegado, de forma tácita o expresa, este poder. Al presente, la referida ley no ha sido enmendada para investir a la ASUME con el poder para promulgar reglamentos con efecto retroactivo.
Tras estas conclusiones, resulta inmeritorio exa-minar el tercer criterio del análisis de la irretroactividad de los reglamentos administrativos. Finalmente, conclui-mos que —al considerar la naturaleza de la obligación de suplir alimentos, la transitoriedad del asunto y el diseño jurídico dispuesto por la Ley Orgánica de la ASUME—, corresponde el cálculo de las pensiones en virtud de la nor-mativa vigente para cada periodo en controversia.
Por ende, procede el cálculo de la pensión alimenticia según lo dispuesto en la Resolución emitida por el Tribunal de Primera Instancia el 19 de abril de 2016. En otras pa-labras, los primeros 5 periodos —comprendidos desde el 9 de junio de 2012 al 31 de noviembre de 2014— se compu-tan en virtud de las Guías de 2006 y los restantes 3 perio-*934dos —comprendidos desde el 1 de diciembre de 2014 en adelante— se calculan al amparo de las Guías de 2014.
V
Por los fundamentos que anteceden, expedimos el pre-sente recurso y concluimos que erró el Tribunal de Apelaciones. Por lo tanto, se revoca la Sentencia aquí recu-rrida y se confirma la Resolución del Tribunal de Primera Instancia emitida el 19 de abril de 2016.
La Jueza Asociada Señora Pabón Charneco y los Jueces Asociados Señor Kolthoff Caraballo y Señor Rivera García concurrieron sin opinión escrita. El Juez Asociado Señor Feliberti Cintrón se inhibió.

 Los periodos fueron desglosados de la manera siguiente: (1) del 9 de julio de 2012 al 31 de diciembre de 2012; (2) del 1 de enero de 2013 al 31 de diciembre de 2013; (3) del 1 de enero de 2014 al 31 de mayo de 2014; (4) del 1 de junio de 2014 al 31 de octubre de 2014; (5) del 1 de noviembre de 2014 al 31 de noviembre de 2014; (6) del 1 de diciembre de 2014 al 31 de diciembre de 2014; (7) del 1 de enero de 2015 al 31 de mayo de 2015; (8) del 1 de junio de 2015 en adelante.


 La EPA consignó en su Informe las siguientes recomendaciones:
“Del 9 de julio de 2012 al 31 de diciembre de 2012, el PNC [Padre No Custodio] debió haber pagado una pensión alimentaria de $3,754.00 mensuales.
“Del 1ro. de enero de 2013 a 31 de diciembre de 2013, el PNC debió haber pagado una pensión alimentaria de $3,574.00 mensuales.
“Del 1ro. de enero de 2014 al 31 de mayo de 2014, el PNC debió haber pagado una pensión alimentaria de $3,800.00 mensuales.
“Del 1ro. de junio de 2014 al 31 de octubre de 2014, el PNC debió haber pagado una pensión alimentaria de $3,050.00 mensuales.
“Del 1ro. de noviembre de 2014 al 31 de noviembre de 2014, el PNC debió haber pagado una pensión alimentaria de $2,846.00 mensuales.
“Del 1ro. de diciembre de 2014 al 31 de diciembre de 2014, el PNC debió haber pagado una pensión alimentaria de $1,572.00 mensuales.
“Del 1ro. de enero de 2015 al 31 de mayo de 2015, el PNC debió haber pagado una pensión alimentaria de $1,680.00 mensuales.
“Del 1ro. de junio de 2015 en adelante, el PNC deberá para una pensión alimen-taria de $2,162.00 mensuales. (Escolios omitidos). Véase Informe de 18 de abril de 2016”. Véase Informe de la EPA, pág. 16.


 El Artículo 5 de las Guías Mandatorias para Computar las Pensiones Ali-mentarias en Puerto Rico de 2014, Reglamento Núm. 8529 de 30 de octubre de 2014 (Guías de 2014) dispone lo siguiente:
“Con la aprobación del presente Reglamento queda derogado el Reglamento Núm. 7135 titulado Guías para Determinar y Modificar las Pensiones Alimentarias en Puerto Rico de 24 de abril de 2006. Se dispone que las pensiones alimentarias que se hayan fijado conforme al Reglamento Núm. 7135 solo serán revisadas o modifica-das si se cumplen con los criterios establecidos en el Artículo 19 de la Ley. Guías de 2014, supra, pág. 2.


 La Regla 84(E) del Tribunal de Apelaciones dispone lo siguiente respecto a las mociones de reconsideración:
“Transcurridos diez (10) días laborables de haber advenido final y firme la de-cisión del Tribunal de Apelaciones, el Secretario (a) enviará el mandato al Tribunal de Primera Instancia o a la agencia correspondiente, junto con todo el expediente original, cuando éste haya sido elevado”. 4 LPRA Ap. XXII-B.


 Desglose de la reducción en la pensión alimenticia mensual tras la aplicación retroactiva de las Guías de 2014 a los primeros cinco periodos.
[[Image here]]
*Cabe aclarar que en la precedente tabla no se incluyeron los 3 periodos com-prendidos desde el 1 de diciembre de 2014 en adelante, puesto que sobre ellos no existe controversia en cuanto a la aplicabilidad de las Guías de 2014.


 Véanse: Rivera Umpierre v. García Collazo, KLAN201300818 (2015); Tirado *925Pérez v. Serrano Nieves, KLAN201400770 (2015); Castrodad. Santos v. Negrón Cortés, KLAN201500560 (2015); Colón Alvares v. Ramírez Figueroa, KLAN201600411 (2016).


 En Colón Alvarez v. Ramírez Figueroa, KLAN201600411 (2016), el foro ape-lativo intermedio recurrió al uso y costumbre para significar el concepto caso pen-diente, puesto que el Reglamento Núm. 8529 no dispone nada al respecto. Por ello, concluyó que “ ‘caso pendiente’ se refiere a un caso en que todavía no se haya cele-brado vista evidenciaría o que todavía no esté sometido”. Íd., pág. 7. Asimismo, de-terminó “que los casos pendientes a los cuales hace referencia el Reglamento Núm. 8529 se refiere a todo caso en donde no haya recaído sentencia o resolución final; es decir aquellos casos que no hayan concluido”. íd.


 Véase Meaux Rivera v. García Aguirre, KLAN201500934 (2015).


 En este caso, el Tribunal de Primera Instancia revisó la pensión para los periodos comprendidos desde el 1997. Torres Rodríguez v. Carrasquilla Nieves, 177 DPR 728, 736 (2009).


 El referido Artículo 12 dispuso lo siguiente:
“Este Reglamento entrará en vigor a los treinta (30) días de su presentación ante el Departamento de Estado, según establecido en la Ley de Procedimiento Ad-*926ministrativo Uniforme. El mismo aplicará a todos los casos que estén pendientes y a los que se presenten con posterioridad a la fecha de su vigencia”. Artículo 12 de las Guías de 2006, supra, pág. 31.


 El formulario intitulado Hojas de trabajo para computar pensiones alimen-tarias es utilizado para evaluar las necesidades de los menores y calcular la propor-ción del alimento por el cual responde cada padre. Disponible en: https://www2.pr.gov/agencias/asume/informacion/Documents/Hoja%20de%20trabajo%20 para%20computar%20pensiones%20alimentarias%20Basadás%20en%20el%20Reglamento %208529.pdf (última visita, 24 de marzo de 2017).


 En Torres Rodríguez concluimos que no era de aplicación retroactiva, puesto que el texto no aludió expresamente a ese tipo de aplicación.